Citation Nr: 1233627	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from November 1974 to October 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Winston Salem, North Carolina, Regional Office (RO).  In the August 2006 rating decision, the RO denied the Veteran's PTSD claim and the Veteran appealed such decision.  Thereafter, in the May 2009 rating decision, the RO granted service connection for PTSD, assigning a 30 percent rating, effective June 29, 2005, the date of the original claim.  The Veteran subsequently appealed the May 2009 decision.  

Thereafter, in an April 2010 rating decision, the RO increased the rating for PTSD from 30 to 50 percent, effective June 29, 2005.  In his April 2010 substantive appeal, the Veteran maintained that his PTSD warrants either a 70 or 100 percent rating.  Because the increase was not a full grant of the benefits sought, the claim is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  The Board notes that the issue of entitlement to TDIU has been raised by the record and the RO included such issue in its May 2011 supplemental statement of the case.   

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his service-connected PTSD during the appeal period has been productive of occupational and social impairment with deficiencies in most areas due to near-continuous depression; the inability to perform activities of daily living; isolation; nightmares; intrusive thoughts; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.   

2.  Total occupational and social impairment due to PTSD has not been objectively demonstrated during the appeal period.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's increased rating claim for PTSD arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records, VA medical evidence, records from the Social Security Administration, and the Veteran's statements.  The Veteran has been medially evaluated in conjunction with this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
In accordance with the rating schedule, PTSD is evaluated under the general rating formula for mental disorders.  Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating, the maximum allowable,  for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that the symptoms listed in 38 C.F.R. § 4.130 are the appropriate rating criteria for evaluating psychiatric disabilities, and that the criteria listed in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) supplement, but do not replace, the criteria listed in the general rating formula.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).   For example, a GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.   

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).   

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed, avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.126.

The Court has held that a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001) 
In this case, the Veteran had no psychiatric complaints, treatment, and/or diagnoses during his active military service.  Post-service treatment records dated in 2005 and 2006 from a private physician, Dr. E.W. Hoeper associated with the Goldsboro Psychiatric Clinic, are of record.  According to May, July, and September 2005 private treatment notes, the Veteran was diagnosed as having PTSD and had been prescribed medication for such disability.  He reported having nightmares and night sweats.  He socialized rarely and had some memory impairment.  The Veteran also reported hallucinations - hearing names, footsteps, and noises in the house, and seeing shadows move.  He attributed his symptoms to losing a close friend in a plane crash that occurred during service.  It was noted that the Veteran was also sad, fearful, and angry out of the blue; depressed; had low energy and interest level; agitated; angry; felt helpless and hopeless; experienced mood swings and worry, and had racing and jumping thoughts.  The private treatment notes reflect a GAF score of 35 in July 2005, and 45 in September 2005.  A GAF score of 45 was assigned in January 2006 and a GAF score of 50 was assigned in April 2006.

In August 2006, the Veteran underwent a VA mental disorder examination.  On examination, the examiner indicated that the Veteran was neatly groomed and clean.  He was minimally cooperative.  His affect was constricted and his mood was depressed.  He was easily distracted.  Orientation was intact as to person, time, and place.  His thought process was described as very slow.  There were no homicidal or suicidal thoughts.  A problem with daily living activities was noted because the Veteran got easily distracted and had difficulty concentrating.  It was noted that the Veteran's daughter therefore paid his bills, shopped for him, and laid out his medications.  The Veteran reported experiencing his psychiatric symptoms 2-3 times per week.  He also reported difficulty sleeping and a deceased appetite.  It was noted that the Veteran was not working and had not since "the nineties."  Axis I diagnosis was depression, not otherwise specified.  GAF score was 57.  The examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD based on the nature of his stressors and reported symptoms.  

VA Psychiatry Mental Health Intake assessment record dated in June 2008 reflects that the Veteran presented to the mental health clinic with prior diagnoses of depression and PTSD.  He described symptoms of irritability, isolativeness, hypervigilance in crowds, avoided of military related media, and frequent disturbing thoughts of the in-service incident.  He also reported a progressively worsening of a depressed mood, anhedonia, frequent crying spells, trouble concentrating, poor appetite, low energy, and excessive guilt.  He reported previous passive suicidal ideation but had no such ideation or plan during his visit to harm himself.  On examination, he was well-groomed and his speech was within normal limits.  His mood was depressed and his affect was tearful, blunted, and constricted.  His thought process was linear.  He denied any suicidal or homicidal ideations, visual or auditory hallucinations.  No delusions were apparent.  His orientation was intact.  His insight and judgment was regarded as fair.  His cognition was grossly intact.  The VA psychiatry resident indicated that the Veteran was experiencing severe symptoms of both PTSD and major depression, which had caused significant functional impairment.  It was noted that he did not find the medications helpful because he has been unable to afford them.  Psychotherapy was recommended.  Axis I diagnosis was PTSD and major depressive disorder, severe and chronic.  GAF score was 20.     

In May 2009, the Veteran underwent a VA "PTSD" examination.  He was alert, and casually and appropriately dressed.  His mood was subdued and withdrawn.  He sat mainly with his head in his hand, and answered questions slowly and sometimes not at all.  He volunteered no information.  There were no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  His affect was depressed.  He reported having nightmares and intrusive thoughts.  He denied any homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication, and no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appeared to be adequate.  His insight, judgment, and intellectual capacity, appeared to also be adequate.  Axis I diagnosis was PTSD and major depression without psychosis.  GAF score was 48.  The examiner opined that the Veteran's major depression is at least as likely secondary to his PTSD.  The examiner stated that the Veteran had persistent, moderate to severe symptoms of PTSD with no remission, and that he was not working due to a combination of physical and psychiatric conditions.   It was also noted that the Veteran took medication without relief.  

Viewing all evidence of record, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  In this regard, during the appeal period, the Veteran's PTSD has primarily been productive of near-continuous depression, inability to perform activities of daily living; irritability, isolation, nightmares, intrusive thoughts, difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  The 2005 and 2006 private treatment records indicate that the Veteran was very sad, fearful and irritable.  He rarely socialized, felt helpless and hopeless, and reported both auditory and visual hallucinations.  As early as his 2006 VA examination, the Veteran's daughter reportedly had to take care of the Veteran's daily living activities, such as laying out his medication and paying his bills.  The VA resident that conducted the Veteran's June 2008 VA mental health intake assessment stated that the Veteran had been experiencing severe symptoms of both PTSD and major depression, both of which caused significant functional impairment.  During his May 2009 VA examination, the Veteran continued to exhibit PTSD symptoms and was noted to be subdued and withdrawn; he answered questions slowly and sometimes not at all.  It was also noted that he had no friends or interests.  Significantly, the May 2009 VA examiner stated that the Veteran had persistent symptoms of PTSD, which were moderate to severe in nature with no remission.  

In addition to the manifestations of the Veteran's PTSD, as noted above, the Board has considered the Veteran's GAF scores of record.  Notably however, in July 2005, the Veteran was assigned a GAF score of 35, which is reflective of some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In June 2008, the Veteran's GAF score dropped even lower to 20, which is indicative of some danger of hurting oneself or others, or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  The highest GAF score assigned to the Veteran during the appeal period was 57 and that score, assigned in 2006, was still indicative of moderate symptoms or impairment.  As such, the Board concludes that, overall, a 70 percent rating appropriately reflects the Veteran's disability picture during the appeal period.  

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment, as required for a 100 percent rating.  The Board recognizes that the Veteran, in 2005, reported having hallucinations, however the evidence also shows that he has denied having them ever since.  He has given vague reports of memory impairment; however his memory has appeared to have been adequate during his evaluations.  Significantly, the medical evidence does not show symptoms indicative of a 100 percent rating, such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Consequently, the Board finds that the 70 percent rating being assigned adequately addresses the Veteran's PTSD symptomatology during the appeal period. 

In analyzing this claim, the Board has considered the Veteran's statements as to the severity of his PTSD symptoms.  He, as a layperson, is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

In sum, a higher rating to 70 percent, and no more, is warranted for PTSD for the period.  No staged ratings are warranted.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
In this case, the Board finds that the rating criteria contemplate the Veteran's symptoms of PTSD.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

TDIU ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Here, the record reflects that PTSD is the Veteran's sole service-connected disability.  According to his TDIU application, received in April 2010, he became too disabled to work in 1997 on account of his PTSD.  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disability on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected disability (PTSD) has on his unemployability.  The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability renders him unable to secure or follow a substantially gainful occupation.  

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Any opinion should be reconciled with all evidence of record, to include the May 2009 VA examination report and the SSA records.  A complete rationale for any opinion expressed and conclusion reached should be set forth.  

3.  Then adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, the RO/AM should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


